NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 3 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RICHARD THOMPSON, a Nevada                      No. 13-15387
 resident and KEVIN BATTERSHELL, a
 California resident,                            D.C. No. 3:11-cv-00644-LRH-
                                                 WGC
              Plaintiffs - Appellants,

    v.                                           MEMORANDUM*

 KEVIN LAKE, a Nevada resident; et al.,

              Defendants - Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                        Argued and Submitted March 12, 2015
                              San Francisco California

Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

         Richard Thompson and Kevin Battershell brought this action under 42

U.S.C. § 1983 against six police officers employed by the City of Sparks, Nevada.

The district court granted summary judgment to the Sparks police officers,

concluding that they were entitled to qualified immunity. Thompson and


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Battershell appealed.

      We review questions of qualified immunity de novo. Davis v. City of Las

Vegas, 478 F.3d 1048, 1053 (9th Cir. 2007). We reverse and remand.

      The district court erred in concluding that the Sparks police officers were

entitled to qualified immunity with respect to allegations that they used excessive

force by subjecting Battershell to excessively tight handcuffing. It is clearly

established that “overly tight handcuffing can constitute excessive force.” Wall v.

Cnty. of Orange, 364 F.3d 1107, 1112 (9th Cir. 2004); see also Meredith v. Erath,

342 F.3d 1057, 1063 (9th Cir. 2003) (holding that “to place and keep [a person] in

handcuffs that were so tight that they caused her unnecessary pain violated her

Fourth Amendment right to be free from an unreasonable seizure”). Here, a jury

could credit Battershell’s account that his handcuffs were excessively tight and that

the police officers failed to loosen them. Whether the handcuffs were actually too

tight, and whether the officers checked the handcuffs to ensure that they were not

too tight, are disputed factual issues that preclude summary judgment.

      The officers’ contrary arguments are unavailing. First, even assuming that

Battershell was required to complain that the handcuffs were too tight,

Battershell’s request that police loosen the handcuffs was sufficient to satisfy this

requirement. See Wall, 364 F.3d at 1109-10, 1112. Second, Battershell was not

required to show that the handcuffs caused visible physical injury; it is enough that


                                           2
the handcuffs caused Battershell unnecessary pain. See Meredith, 342 F.3d at

1060, 1062-63; LaLonde v. Cnty. of Riverside, 204 F.3d 947, 952, 960 (9th Cir.

2000). Finally, the mere fact that “[h]andcuffing an arrestee is standard practice,

everywhere,” LaLonde, 204 F.3d at 964 (Trott, J., concurring in part and dissenting

in part), has no bearing on whether an arrestee’s handcuffs are excessively tight,

see id. at 960 (majority opinion).

      The district court also erred in concluding that the Sparks police officers

were entitled to qualified immunity with respect to allegations that they used

excessive force by detaining Thompson at gunpoint. It is clearly established that

police may not detain a suspect a gunpoint where “[t]he crime under investigation

was at most a misdemeanor[,] the suspect was apparently unarmed” and

nonviolent, and “[t]here were no dangerous or exigent circumstances apparent.”

Robinson v. Solano Cnty., 278 F.3d 1007, 1014 (9th Cir. 2002) (en banc); see also

Young v. Cnty. of Los Angeles, 655 F.3d 1156, 1168 (9th Cir. 2011); Hopkins v.

Bonvicino, 573 F.3d 752, 776-77 (9th Cir. 2009). Even assuming that

Battershell’s behavior could be imputed to Thompson, a jury could find that all of

these criteria were satisfied when the officers detained Thompson at gunpoint.

For example, there is evidence from which a jury could find that the officers only

discovered Battershell’s knives after they had detained Thompson at gunpoint and

thus had no reason to suspect Battershell of a felony at the relevant time; that no


                                          3
officer other than Antonio Marconato (who did not participate in Thompson’s

detention) had reason to suspect Battershell of any crime when Thompson was

detained;1 that Battershell was nonviolent and engaged in no active resistance, see

Bryan v. MacPherson, 630 F.3d 805, 829-30 (9th Cir. 2010); and that no

dangerous or exigent circumstances were present.

      REVERSED and REMANDED.




1
       In the absence of evidence that Antonio Marconato communicated with the
other Sparks police officers, his knowledge cannot be imputed to those other
officers. See United States v. Villasenor, 608 F.3d 467, 475 (9th Cir. 2010).

                                         4